internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-119137-99 date date number release date parent sub sub company official x authorized representative state m date a date b date c date d date e month this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent sub and sub to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations effective for their taxable_year ending on date c hereinafter referred to as the election the material information submitted is summarized below parent is an inactive holding_company incorporated in state m on date a on date b parent acquired the stock of sub and during the taxable_year ending on date c sub formed sub all are domestic corporations with a week taxable_year ending the sunday closest to the end of month after the formation of sub company official x was advised by authorized representative to file a consolidated tax_return which was filed for sub and sub on date e parent was left off the return on date d which is after the due_date for the election company official x discovered the omission of parent and subsequently this request under sec_301_9100-1 and sec_301_9100-3 was submitted to the service the statute_of_limitations on assessment under sec_6501 has not run for parent's sub 1's or sub 2's taxable_year for which they want to make the election or for any taxable_year that would be affected by the election sec_1501 provides that an affiliated_group_of_corporations has the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of filing separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and must be attached to the consolidated_return for such year form_1122 is not required for a taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year sec_1_1502-77 provides that the common parent for all purposes other than for purposes not relevant here shall be duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 sec_1_1502-75 and sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent sub and sub to file the election provided that parent sub and sub can show good cause for not timely filing the election the other requirements of sec_301_9100-1 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official x and authorized representative explain the circumstances that resulted in the failure to timely file the election the information also establishes that tax professionals were responsible for the election and that parent sub and sub relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent sub and sub have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election by filing a consolidated_return with parent as the common parent and attaching a form_1122 for each of sub and sub for their taxable_year ending on date c the above extension of time is conditioned on the taxpayers’ parent’s sub 1's and sub 2's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent must file a consolidated_return for its taxable_year ending on date c and attach thereto the election a form_1122 executed on or after the date of this letter granting an extension for sub and sub pursuant to the instructions in sec_1 b a copy of this letter should also be attached we express no opinion with respect to whether in fact parent sub and sub qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by company official x and authorized representative however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest if any that would otherwise be applicable shall still apply this letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the authorized representative sincerely yours philip j levine assistant chief_counsel corporate
